Title: To James Madison from Simon Scyhder, 21 July 1816
From: Scyhder, Simon
To: Madison, James


        
          Zur,
          Filerdelfe Jooli 21. 1816
        
        Yoor eggzelenzi will be plezed to reggolegt that the bond you give me when you was in the Vederal citæ in 1804, is begome due the 29th of this month, (umhount 20551 tullurs) Your eggzelenzy Most obt Survt.
        
          Simon ScyhderTresserer of Penshyl fania
        
        
          P. S. I shall sturt vur Shelins Krofe [Selinsgrove] in eine wike, you weel pleze deruct to Shelin’s Grofe, Penashyl Fania.
        
      